               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JOHN REGINALD POWELL,                          )
                                               )
                             Petitioner,       )
                                               )
              vs.                              )          No. CIV-21-291-C
                                               )
JIM FARRIS, Warden,                            )
                                               )
                             Respondent.       )

                                           ORDER

       Petitioner filed the present action seeking relief pursuant to 28 U.S.C. § 2254.

Petitioner had also filed a § 2254 in the United States District Court for the Eastern District

of Oklahoma. The Eastern District case was transferred to this Court and is proceeding as

Case No. CIV-21-315-C. It appears that both cases challenge the same state court

conviction but raise different grounds as a basis for relief. Both cases have been referred

to Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C. § 636. In this case, Judge

Mitchell denied Petitioner’s request to proceed IFP and then after Petitioner failed to pay

the filing fee as ordered, entered a Report and Recommendation (“R&R”) recommending

dismissal of the case. Petitioner did not file a timely Objection to the R&R and the Court

entered an Order of Dismissal. Petitioner has now filed an Objection to the Order of

Dismissal which the Court will construe as a Motion to Reconsider. In that Motion

Petitioner argues that he previously paid the filing fee in full in the Eastern District.

However, this case originated in this Court. Petitioner requested and was denied leave to

proceed IFP and was ordered to pay the filing fee. Petitioner failed to timely object to the
R&R which recommended dismissal and even in the current Motion has failed to

demonstrate good cause for not complying with the Order of this Court.

      Accordingly, Petitioner’s Objection to the Court Order of Dismissal Without

Prejudice (Dkt. No. 11), construed as a Motion to Reconsider, is DENIED.

      IT IS SO ORDERED this 21st day of June, 2021.




                                           2
